Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159122                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  MARGARET BARNOWSKI,                                                                                  Elizabeth T. Clement
          Claimant-Appellant,                                                                          Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159122
                                                                    COA: 344917
                                                                    Livingston CC: 17-000079-AE
  CLEARY UNIVERSITY and
  UNEMPLOYMENT INSURANCE AGENCY,
           Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 4, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2019
           p0612
                                                                               Clerk